1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s preliminary Amendment of June 01, 2020 is acknowledged. It is noted that claims 1- 12 are amended. 
Claim Objection
3. 	Claims 15-16 are objected to because of the following informalities:  
 	Claims 1, 9 and 11, line 6, 3 and 5, respectively, the limitation of “a region of an output of said cable” is unclear. The term “output” is used to describe a direction of the electric current, which runs from input to output. Thus, where is -- a region of an output of said cable --? 
 	Claim 8, lines 1-3, the limitation of “a longest dimension of the shield element is at least 10% than a longest dimension of the electrical crimp connector” is missing text. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless -
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
5.  	Claims 1-5 and 7-12 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the
invention as being anticipated by Hoepfner et al [US2007/0224842].
 	Claim 1, Hoepfner et al disclose a glazing panel comprising at least a substrate 14 with an electrically conductive structure 16; a shield element 20 soldered by soldering material 32 to the electrically conductive structure 16; 

 	an electrical cable 40 crimped with the electrical crimp connector 36+46; said shield element 20 protrudes from said electrical crimp connector 36+46 at least at a region 48 [of an output] of said cable 40 from said electrical crimp connector 36+46 to avoid a wicking effect [loose connection] between the soldering material 32 and the cable 40.

    PNG
    media_image1.png
    519
    1195
    media_image1.png
    Greyscale

 	Claim 2, Hoepfner et al disclose the glazing panel of claim 1, wherein the electrical crimp connector is soldered to the shield element.
 	Claim 3, Hoepfner et al disclose the glazing Glazing panel of claim 1, wherein the electrical crimp connector is welded to the shield element [0040, lines 13-15].
 	Claim 4, Hoepfner et al disclose the glazing panel 1 of claim 1, wherein the electrical crimp connector is fixed by at least one rivet to the shield element.
 	Claim 5, Hoepfner et al disclose the glazing panel 1 according to claim 3 wherein the electrical crimp connector 36+46 and the shield element 20 are made of a same [conductive] material.
Claim 7, Hoepfner et al disclose the glazing panel 1 according to claim l  wherein the shield element has a circular shape [fig.3].
largest width of the shield element 20 is at least 10% larger than [a longest dimension] a largest width of the electrical crimp connector 36+46.
 	Claim 9, Hoepfner et al disclose the glazing panel 1 according to claim l  wherein  said shield element protrudes from the said electrical crimp connector at least at the region of [the output of] said cable from said electrical crimp connector for at least a diameter of the cable.
 	Claim 10, Hoepfner et al disclose the glazing panel 1 according to claim l  wherein  said substrate is a glass substrate [abstract, line 1].
 	Claim 11, Hoepfner et al disclose a method of joining a shield element 20 to a substrate 14 to avoid a wicking effect comprising disposing the shield element 20 between a soldering material 32 and a cable crimped with an electrical crimp connector 36+46; and soldering said shield element 20 to an electrically conductive structure 16 of  the substrate 14;
wherein the shield element 20 protrudes from the electrical crimp connector 36+46 at least at a region of [an output of] the cable 40 from the said electrical crimp connector to avoid the wicking effect on the cable.
 	Claim 12, Hoepfner et al disclose a shield element 20. The limitation of “to avoid a wicking effect the shield element disposed between a soldering material and a cable crimped with an electrical crimp connector comprising a shield element”, and “ is soldered to an electrically conductive structure of a substrate”, and “from the electrical crimp connector at least at a region of an output of the cable from the electrical crimp connector to avoid the wicking effect on the cable” are not positively recied in the claim.
 				Claim Rejections - 35 USC § 103
 6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
 7.	Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoepfner et al [US2007/0224842].
 	Claim 6, Hoepfner et al disclose the invention generally all as claimed, but does not show the shield element having an oval shape. It would have been obvious to one having ordinary skill at time the invention was made to modify the the shape body of the shield element of Hoepfner et al by having an oval shape shield body for the matter of design choice to decoration or to have a mounting shape compatible to the mounting pad. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.